UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        12/30/2019
 Gelasio Espinobarros Galvez et al.,

                                Plaintiffs,
                                                             1:19-cv-08549 (PAE) (SDA)
                    -against-
                                                             RULE 502(d) ORDER
 800 Ginza Sushi Inc. d/b/a Ginza Japanese
 Restaurant et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby ORDERED as follows:

       1.     The production of privileged or work-product protected documents, electronically

stored information (“ESI”) or other information, whether inadvertent or otherwise, is not a

waiver of the privilege or protection from discovery in this case or in any other federal or state

proceeding. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d).

       2.     Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or other information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before

production.

SO ORDERED.

DATED:         New York, New York
               December 30, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
